Stress tests of nuclear power plants in EU and nuclear safety in EU neighbourhood countries (debate)
The next item is the Commission statement on stress tests of nuclear power plants in EU and nuclear safety in EU neighbouring countries.
Member of the Commission. - (DE) Madam President, honourable Members, following numerous meetings with various parliamentary committees, I can report to you today on the progress of our ambitious plan to introduce a Europe-wide stress test for nuclear power stations in the European Union and in other countries.
We proposed to the Council that the safety of all the nuclear power stations in the EU should be investigated on the basis of a comprehensive risk and safety evaluation and the Council reached a decision on this at the end of March. The European Nuclear Safety Regulators Group (ENSREG) and the Commission were asked to draw up the criteria, the methodology and the timeframe for carrying out the stress tests. This was not an easy process and we received comments of all kinds on our efforts.
I can tell you today that we now have in place the test criteria, the methodology and the timeframe, which, in my opinion, will meet the expectations of European citizens with regard to this stress test.
(Heckling from Mr Turmes)
Simply saying 'Rubbish' is not an argument, Mr Turmes. 'Rubbish' is not a word that we like to see in the Minutes, but if it makes you happy, then I will accept it.
In any case, we had a tough struggle. Firstly, many of the nuclear safety regulators were not prepared to agree to a European inspection procedure. This is because the energy mix is a matter for the Member States and because the monitoring, authorisation and supervision of nuclear power plants also falls within the remit of the Member States. I believe that the fact that we are carrying out a stress test at a European level with joint criteria is an extremely important and historic step forwards in the interest of the safety of all European citizens. I can assure you that I will not allow a watered-down version of the stress test to be used.
When the outcome of the stress test is presented to the public, with all the results, evaluations, proposals and conclusions, the citizens of Europe will know more about European nuclear power stations in all the Member States than they have done despite all the efforts made over past decades. I remember very well how people living in areas close to national borders wanted to find out about the safety features of nearby nuclear power stations. This was often very unsatisfactory from the perspective of the citizens. In six or nine months, we will have significantly more data, facts and findings at our disposal than have been made public over the last twenty years.
The stress test consists of three stages.
(Heckling from Mrs Harms)
Given the early hour, let us take a serious approach this morning, Mrs Harms. Please trust me to remain objective. When we discuss this subject, I feel as if I am being criticised by both sides. As the worldly-wise person in the middle, I know I am in the right place.
I said 'in the middle', Mrs Harms. I did not say anything about mediocrity. Please listen carefully. I believe that my position will meet your expectations when it comes to objectivity.
Stage 1: In a market economy, the main responsibility of the owners and operators of industrial plants is undoubtedly to ensure themselves that their facilities are safe, to carry out regular safety inspections and to report the results. For this reason, during the first stage, every operator of a nuclear power plant has been asked since 1 June to submit a report to the national authorities using the agreed European inspection criteria, our inspection catalogue, which is public and transparent. The reports must be submitted quickly, but they must be thorough, and thoroughness is more important than speed. They must include the operators' evaluation of their own nuclear power plant and the conclusions drawn by the operators on the basis of the inspection criteria and the consequences of Fukushima.
Stage 2: This consists of another review by the national nuclear safety regulators of the reports produced by the operators and an evaluation of the regulators' own inspections and findings.
Stage 3 is new and is made up of peer reviews. During the third stage, we intend to gain our own picture of the situation, make our own evaluation and draw our own conclusions at a European level. We will not be sitting in our ivory tower and we will not be naively accepting the results provided by the national authorities. We will be using mixed European teams and we will have the option of visiting the nuclear power plants ourselves. The European teams will be made up of nuclear experts from the various Member States and Commission officials.
Every step, in particular, in the context of the peer reviews, can only be taken on the basis of agreement between the Commission and ENSREG, which means that without the Commission's agreement, the process cannot be completed. This is why I can assure you that a serious, objective and thorough approach is very important to me.
Everything that happens will be transparent. Only in cases where security interests require confidentiality will a lower level of transparency be permitted. I believe that the test criteria cover the main expectations and legitimate interests of the public in Europe. They include all natural phenomena, such as high water, extremes of heat and cold, earthquakes and other things. They involve all the nature-related risks.
Secondly, I am more convinced than ever that although the starting point of the Fukushima disaster was a natural event, this was not the sole cause of the disaster. In my opinion, human failure played a significant if not a decisive role in Japan before the earthquake and the tsunami, when it came to improving safety and modernising the plant, and after the disaster with regard to keeping the damage to a minimum.
This is why for me the human factor was an important component of the stress test. At first, I was not given adequate support on this issue by the nuclear regulators. I am grateful that Parliament and, in particular, the Committee on Industry, Research and Energy and the Committee on the Environment, Public Health and Food Safety were behind me. For this reason, I incorporated their expectations into the negotiations. We have ensured that the human factor is widely represented in the test criteria.
I would like to make a very specific distinction here. We have made sure that the human factor and human failure are fully covered in the test criteria. By this we mean an error, a lack of qualifications, poor management of a nuclear power station or a pilot error leading to an aircraft crashing. This means that human issues and human failure are fully represented in the stress test.
(Heckling from Mr Turmes)
Mr Turmes, you seem to believe that you can run the parliamentary proceedings with your heckling. Please allow me to finish what I have to say. You will have enough speaking time afterwards.
(Applause and heckling)
I would like to explain to the honourable Member that this subject is so important that I should have at least seven to eight minutes speaking time. Anyway, they are your Rules of Procedure. If you want more speaking time, Parliament itself can decide on this. You are a Member of Parliament and I am not.
The subject of human error is fully covered. However, one area which was not included is crime. By this I mean that deliberate attacks on nuclear power stations, perhaps by terrorists, in whatever form, including cyber attacks and attacks by aircraft, do not form part of the stress test. There are two reasons for this. The first is purely formal. The nuclear safety regulators in many of the Member States are not technically responsible for this area and referred the Commission to the responsibilities of the secret service, the police, the air force, the army and the domestic authorities. Therefore, we will now invite the Member States to send representatives from the relevant authorities to us so that we can discuss with these authorities before the summer recess how we can incorporate the consequences of crime.
The second reason is that the Member States raised the issue of confidentiality and put forward strong arguments in support of this, which meant that the discussions could not be transparent. We want to submit an interim report in November. I will be happy to enter into further formal discussions with Parliament before the peer review takes place. There is one point which we need to be clear about: thoroughness is more important than speed. I do not agree with the short timeframe which some Member States felt was adequate for the special tests.
I do not believe that we can do justice to the test criteria that are so important to us in the space of four to six weeks. Therefore, we may need a period which runs into spring of next year. As far as other issues are concerned, please remember that I am not concerned with the question of whether nuclear power stations are being operated, planned, constructed or shut down. That is the responsibility of the Member States according to my understanding of the law. However, I do feel that I am responsible for safety both with regard to power stations that are in operation and those that are being planned. For this reason, I am grateful that our invitation was accepted on a working level and that Ukraine, Russia, Switzerland, Armenia, Croatia and Turkey agreed to take the next step of a joint European stress test, which will allow a safety investigation to be carried out beyond the borders of the European Union.
I look forward to reporting the results to you as soon as possible. In addition, I would like to explain that I will also be concerned over the next few months with drawing up strict and objective legal regulations governing nuclear waste. I was rather surprised that the committee did not categorically exclude the possibility of exporting waste to third countries by a large majority.
(Heckling)
I would like to explain to the honourable Member that I am here in my role of Commissioner. My party membership is a private matter. Please make a distinction between Mr Oettinger, the former Christian Democrat, and Commissioner Oettinger. Therefore, I can say as a Commissioner that I was surprised that restrictions were imposed on export bans by a clear majority. Perhaps it would still be possible to change this during the process of reaching a parliamentary decision by the end of June.
(Applause)
Madam President, Mr Oettinger, firstly, I would like to thank you very much, Mr Oettinger. In contrast to those people whose fine words just cause uncertainty, you have made sure that something actually happens. That is what makes a difference in politics.
It is really starting to get on my nerves, to be quite blunt about it, that some Members of Parliament are constantly demanding more and more, but are not prepared to make a contribution themselves. Mrs Harms, we have failed in Parliament. We did not even manage to adopt a resolution on the subject of safety because you wanted 150% and were not satisfied with what was actually possible as a result of the various responsibilities involved. We have not done our job and neither have you.
However, the Commissioner has done his job. Six months ago, we would not have expected to have the opportunity to carry out a stress test of this kind. We would never have believed that it would be possible to enter into discussions with states outside Europe on the subject of safety. It is easy to go around shouting about how dreadful everything is and focusing solely on the question of the exit from nuclear power, in other words, all or nothing. It is more difficult but more beneficial for the people of Europe to make progress in this area. What Mr Oettinger has achieved over the last few months is an example to us all. I am not trying to say that everything is exactly how we wanted it. We will only be able to tell at the end if this is what we wanted. Mrs Harms and Mr Turmes, it is simply not acceptable to spend your time permanently complaining and heckling and then, when you are called on to do something, to vote against better safety levels for nuclear power plants. The resolution was here on the table and you voted against it. You weakened the position of Parliament and of the Commission, when we wanted to improve the safety of European nuclear power stations. That is a fact.
I have had enough of this constant hypocrisy. It is dishonest and it does not allow us to make progress. Of course the situation is complicated, but everyone is familiar with the legal position. It is naïve to believe that we can do what we want. There is a very specific legal position which we have to follow. The things that have been achieved here within that framework are very interesting and important. You may think that the endless heckling is funny, but it does not get us anywhere.
(Applause)
(The speaker agreed to take a blue-card question under Rule 149(8))
(DE) Madam President, Mr Reul, I will explain in my speech later why we are not satisfied, but I have the impression that you have not yet properly digested what your Chancellor and your party in Germany have now decided.
(DE) Madam President, once again, all this was obviously not about moving forward one millimetre or three metres on this subject, but about party political disputes. We can do this. We made much more progress on this resolution in Parliament across all the party boundaries than we have done now. For me, it is highly regrettable that we are once again fighting over the question of yes or no. You know that I personally hold a very individual view on this issue but I have been prepared to compromise and to find common ground in Parliament in order to improve the safety of European nuclear power stations in their current locations, which is where they are likely to stay. It is our job to achieve results for the people of Europe and not just to make explanations.
(The speaker agreed to take a blue-card question under Rule 149(8))
(DE) Madam President, Mr Reul, I take seriously your call for objectivity and honesty in our dealings with one another. Therefore, I would like to ask why you sound so aggressive and why you are accusing the Members of the Group of the Greens/European Free Alliance of hypocrisy. You have used the ridiculous argument that a year ago, it would not have been possible to push through a stress test of this kind. However, you did not explain to Parliament that the only reason that this was not possible was because you, Mr Reul, and those on your side prevented it.
We had this problem before Fukushima. If we all want safety, then the right thing to do is to show a permanent commitment to safety and not just when there has been a core meltdown in three reactors.
(DE) Madam President, firstly, the reason why I reacted so strongly is that I am still annoyed that we have not managed to adopt a joint resolution on safety, because it was more important for some people to take up an absolutist position rather than to find common ground.
Secondly, I explained during the debate and I will explain once again that I have learned a lesson from this. I now realise that we need to do more to introduce tougher safety standards for European nuclear power stations. We need to exert more pressure and show more initiative.
This is why I supported the joint resolution and this is why I am in favour of supporting Mr Oettinger and not constantly attacking him.
(The speaker agreed to take a blue-card question under Rule 149(8))
Madam President, I would like to say to Mr Reul that there was a time when power from unsafe nuclear plants was considered to be dirty and not to be bought by responsible EU states. Those nuclear plants that are now intended to be built on the EU's eastern borders belong to that exact category as their technology has not been experimented with before in more distant places. The assurances that they will be safe are only empty assurances.
What does he think if Germany, refusing to build nuclear plants on its own territory, accepts their being built at our borders and buys this 'dirty' power? What kind of a picture of solidarity and morals is that?
(DE) Madam President, Mr Landsbergis, I am sorry, but I cannot answer the question. I cannot speak on behalf of the German Government. However, I believe that you are right when you say that not only must we deal carefully with the subject of the safety of European nuclear power stations, but that we must also take responsibility for influencing the construction and the condition of other power stations, in as far as we can.
Mr Oettinger has said that he is making every effort to promote the stress tests and possible changes in the directives in other areas of the world and is committed to ensuring that these higher safety standards are adopted. In this respect, I think that your remarks are justified.
Madam President, Mr Reul, you are the chair of the committee. Ladies and gentlemen, let us all calm down a little.
Commissioner, in the meeting that we had on the day before your meeting with the European Nuclear Safety Regulators Group (ENSREG), my group explained to you what our position on this question was. Now I must tell you we are not totally satisfied. Why is this?
This is so because we believe that the stress tests should have been made obligatory. However, we are pleased to hear that the 143 European nuclear plants are going to be subject to the stress tests, and we also support the Commission in its efforts to persuade third countries to re-evaluate their plants as well. Furthermore, we are not satisfied because we believe that stress tests, which, in fact, are going to be carried out by the operators themselves, should be subjected to a second opinion in order to ensure greater objectivity. The peer review method, involving seven experts, is one step. However, our group's proposal was to create an independent control mechanism which was supposed to operate from the outset and not in the later results analysis phase.
We also think that the tests should be carried out on other facilities, such as research reactors, and in respect of other threats, such as the fallout from a terrorist attack or a plant's structural weaknesses. We are conscious of the competition issues that have arisen but we think that a better agreement could have been reached.
Carrying out a risk analysis now is an appropriate but isolated measure. Therefore, to guarantee maximum safety, my group proposes that an independent organisation be created at a European level that would assume responsibility for safety and control.
Finally, Commissioner, I would like to say to you that what we hope for now is consistency, so that reactors that do not pass the tests and that cannot remedy their deficiencies are closed, and transparency, so that all citizens have complete information about the test procedure and results.
on behalf of the ALDE Group. - Madam President, this is not an internal German issue, but a European issue. It is vital that nuclear facilities across Europe are both safe and seen to be safe. The mistakes of the first banking stress test must therefore not be repeated; we do not need another pointless PR exercise.
It is the responsibility of the Commission to make sure that the stress tests are conducted in a solid, transparent and comprehensive manner and that they have real consequences. If a plant fails the test and if the issues raised cannot be remedied, it should be shut down. The proposed stress tests are, however, too weak. The ALDE Group has called for the entire safety culture and the human factor to be included in the test. This is unfortunately not the case. I sincerely hope that the Commission finds another way forward to test the safety culture.
For instance, I expect the Commission to put forward proposals as part of the revision of the nuclear safety directive to remedy these problems. This includes the issues that you raised, Commissioner, of security in respect of decommissioning and waste. The stress test also lacks clear wording on the need for the independence and transparency of the tests. There will be a peer review, with representatives from Member States other than the one where the concerned nuclear plant is situated, but they will not necessarily be fully independent. That is a problem.
These are all problems for the credibility of the tests, but the stress tests are only the beginning. We need a strategy which goes beyond this and that provides European common standards guaranteeing a high level of nuclear safety and information.
The safety of nuclear power plants is a European issue. Looking ahead, we should implement stricter safety standards than the International Atomic Energy Agency recommendations and the rest of the world. If you look at the information and the transparency in the Fukushima accident, there is a real need for a European platform and for European regulation on this issue. European citizens expect and deserve the best possible safety for their nuclear power plants.
There is precious little time and there is a heavy responsibility on the European Commission, and certainly more now on the Member States, who are weakening and backing off from what they promised initially after what happened in Japan. We ask the Commission to assume its responsibilities and we ask the Council, which is not here, to meet the expectations of the European citizens when it comes to nuclear safety in Europe.
on behalf of the ECR Group. - Madam President, I would like to share with you some extracts from the interim report of the UK Chief Inspector of Nuclear Installations: 'we all need to adhere to the principal of continuous improvement. That means that, no matter how high the standards of nuclear design and subsequent operation are, the quest for improvement should never stop'.
The UK nuclear regulatory system is largely non-prescriptive. That means that the industry must demonstrate to the regulator that it fully understands the hazards associated with its operations and knows how to control them. So we expect the industry to take the prime responsibility for learning lessons, rather than relying on the regulator to tell it what to do.
Conclusion number one reads: 'in considering the direct causes of the Fukushima accident, we see no reason for curtailing the operation of nuclear power plants or other nuclear facilities in the UK'. Conclusion two reads: 'in response to the Fukushima accident, the UK nuclear power industry has reacted responsibly and appropriately, displaying leadership for safety and a strong safety culture in its response to date'. Conclusion four reads: 'to date, the consideration of the known circumstances of the Fukushima accident has not revealed any gaps in scope or depth of the safety assessment principles for nuclear facilities in the UK'.
In conclusion, let us remember the extraordinary nature of the earthquake and the strength of the tsunami that hit the Fukushima installation and which has started all this process.
Madam President, Mr Oettinger, so far, the debate has gone as I expected it to, but not as I wanted it to. Initially after Fukushima, you moved in the right direction and set yourself objectives which included a comprehensive, in-depth investigation of all the risks presented by European nuclear power stations on the basis of what we had learnt at the time from Fukushima. Now we know even more about Fukushima, including the fact that the disaster was systematically played down and that the core meltdowns occurred much earlier than the Japanese admitted. We also know about the problems in the monitoring systems.
However, today you have made a big mistake. As a Commissioner who is taking over a responsibility which he does not have, you should have said: 'Mrs Harms, honourable Members of the European Parliament, I have taken on a big task, but I have only made a small amount of progress'. You should have referred to the fact that there are major problems, that the stress tests are purely voluntary, that they are only being carried out on paper and that they are largely in the hands of the operators, which is where they always have been. You should have admitted this and then I would have been able to take you more seriously. In that case, we could have had further useful discussions about what has and has not been achieved.
What you have presented us with, Mr Oettinger, is basically a strategy which will help to play down the risks involved in the European nuclear power programme as it currently stands. At some point, there will be a sort of Oettinger seal of approval on the old reactors which will certify that tests have once again been carried out on paper of all the things that have often been tested before.
You really have little to say on the subject of safety and we have not moved much further on from that. Because of the Euratom Treaty, Parliament has almost no influence over nuclear safety and we have not made any progress in that area.
I will be interested to see how the debate about genuine common safety standards goes. This is what we will judge you on again. However, that is in the future and what we have achieved so far is extremely poor.
(The speaker agreed to take a blue-card question under Rule 149(8))
Madam President, I would like to thank the honourable lady for accepting my question.
I have two questions. Would you first of all accept that this is not just a German debate and that there are other elements to this discussion? Because it has seemed to be rather an internal German discussion and there are different views about this.
Secondly, would you not accept that the circumstances faced by Fukushima were quite extraordinary and unprecedented, both in terms of the strength of the earthquake - the strongest ever experienced in Japan - and the height of the tsunami, which reached a maximum, I am told, of 46 metres, and had an average height of 14 metres, conditions that we might not expect in Europe?
(DE) Madam President, I beg your pardon, Mr Chichester, I was speaking German, but I said absolutely nothing in my speech about Germany. If I were to say anything about Germany, it would be this: I believe it is right that the German Government, under the leadership of climate policy expert Klaus Töpfer, for example, has said that the risks involved in these power stations are too great, that in the case of a disaster, the risks would be unmanageable and that this is why Germany is getting out of nuclear power. I believe it is important to mention this here from a German perspective. However, I said nothing about this in my previous speech.
Secondly, I would like to say on the subject of Japan that TEPCO and other operators of nuclear power plants maintained before Fukushima that their plants were technically equipped to withstand all the types of earthquake that were likely to occur. There were forecasts and warnings that there would be a horror tsunami of this kind. I do not understand why the International Atomic Energy Agency did not intervene earlier.
(The speaker agreed to take a blue-card question under Rule 149(8))
(DE) Madam President, I would like to ask you, Mrs Harms, why you have not thanked Mr Oettinger. Why did you not say thank you? I think the accusations that you have made against him here are outrageous. Mr Oettinger was the only person who made the most of the opportunity to bring together everyone involved immediately after Fukushima and to insist that we carry out stress tests at a European level, regardless of the responsibilities. Now we have a result that goes far beyond the tests carried out over the last 15 or 20 years, with European involvement and with peer reviews by teams that have been put together at a European level. I believe it is unfair for you to continue following your own green policy without taking any responsibility.
(DE) Madam President, I remember very well a remark made publicly by Mr Oettinger who said that he knew that certain plants in the European Union would have to be disconnected from the grid as a result of the stress tests. I then asked him which plants he was referring to. I am waiting for him to follow up on what he said. I remember that Mr Oettinger said during the last plenary session that he would not sign the document that was currently on the table concerning stress tests. He did sign it, despite the fact that very few changes were made in terms of quality.
(The speaker agreed to take a blue-card question under Rule 149(8))
Madam President, would not Ms Harms accept that her position and the position of her group is that they are not interested in the stress tests: they are not interested in any objective evidence at all. Their objective is to close down the nuclear industry and they have a fixed objective. Would she not admit that this is actually true?
(DE) Madam President, as we currently have no nuclear power stations where, in the case of a core meltdown, the effects could be restricted to the reactor, I am of the opinion that we should get out of nuclear power. I am happy to admit that openly. It is not a secret.
My second point is that right from the beginning, we have been fully committed and we are still committed to genuine technical inspections of existing plants which focus on the well-known safety problems. We very much regret the fact that this will not be happening. We in the Group of the Greens/European Free Alliance in this Parliament have campaigned for the introduction of high, mandatory safety standards. Mrs Niebler knows why we failed and why we currently have no high, mandatory safety standards in Europe today.
(The President cut off the speaker)
(The speaker agreed to take a blue-card question under Rule 149(8))
Madam President, since Chernobyl, for acute personal reasons, I have been a very committed opponent of nuclear energy plants. After Fukushima, the first victims there were the workers and the firemen. So as an obedient, committed citizen against nuclear plants, I have submitted a Written Declaration for an expression of solidarity for the heroic efforts of Fukushima - the workers and the firemen - and I was really very surprised to see that up till now, we do not have even one signature from your Group. How committed are you? At the first step of paying our tribute ...
(The President cut off the speaker)
(DE) Madam President, I am happy for us to talk about this again, but I have a very big problem. I think what has been done about the nuclear hell that has emerged in Japan is magnificent. I have often visited Chernobyl, including the exclusion zone. I believe what the workers in this dangerous zone are still doing today is magnificent. The people who we have turned into heroes are fighting for pensions, for health care and for other things decades after they became heroes. It is easy to talk about heroism, but genuinely dealing with the consequences is another and much sadder story.
Madam President, on a point of order, we are holding a debate now with the Commissioner, not a debate amongst ourselves and amongst the political groups. I think, under the Rules, we have one blue card and not six or seven.
With your agreement, I shall interrupt the blue-card procedure because there are another three requests. For my part, I am in agreement with proceeding with the debate, but I should like to avoid arguments. Let us therefore go on with the debate
on behalf of the GUE/NGL Group. - (DE) Madam President, Mr Oettinger, I am outraged. The stress tests for nuclear power plants in the EU give the operators an alibi to continue running their reactors and are intended to conceal the actual danger represented by the so-called residual risks, in particular, if the power plants do not have to be shut down when the results of the stress tests are negative.
The failure to include the risk of terrorism in the stress tests means that the profits of the nuclear power companies will be protected against costly modernisation measures.
Radioactive radiation does not stop at national borders. In order to protect the people of Europe and its neighbouring countries, the EU should develop a Europe-wide exit strategy, call on its neighbours to get out of nuclear power as part of its neighbourhood policy and, in this way, prevent new nuclear power stations from being built. The prerequisite for this is the dissolution of the Euratom Treaty, which is used to promote the expansion of the nuclear industry. In the past, loans of more than EUR 500 million have been made available to Romania, Bulgaria and Ukraine alone for the construction of new nuclear power stations.
on behalf on the EFD Group. - (LT) Madam President, today, if we were to balance the benefits of the nuclear industry and the dangers it poses on a pair of scales, it is difficult to say which one would outweigh the other. Experience has shown that nuclear power plants are rather vulnerable - both Chernobyl 25 years ago and Fukushima a few months ago.
Very close to Lithuania, on the European Union's external border, there are plans to build disproportionately powerful nuclear power plants, actually they are already being built, the safety and environmental impact of which is causing much controversy. An accident in these power plants would pose huge dangers to both Lithuania and the entire European Union.
We must ensure that the highest safety standards are applied not just in Europe, but beyond its borders as well. We must make every effort to ensure the introduction of a requirement for compulsory nuclear power plant safety checks worldwide.
In the area of nuclear safety, there is a particular focus on the European Commission. It must monitor and check whether this approach is mirrored in neighbouring countries, particularly those intending to build nuclear power plants next to the EU's external borders, and whether the provisions of international conventions are properly implemented or are little more than a piece of paper. We must ensure that not just European Union Member States, but neighbouring countries, in particular, Russia and Belarus, comply with the most stringent safety and environmental standards.
(DE) Madam President, Mr Oettinger, in Austria, where you like to spend your holidays, we are doing very well when it comes to nuclear power plants. The radioactive intensity of today's debate does, of course, have one benefit. It reminds you, Mr Oettinger, that you can undergo a road-to-Damascus conversion and switch from being a friend of EnBW, the German power company, to being the person responsible for monitoring nuclear power stations. If you do really well, you may even be drawing up the exit strategy. However, you must be aware that this will involve a struggle over responsibilities.
The 'more' that you promised us is not enough and, of course, it is very important for you to put pressure on a joint neighbouring country of ours, the Czech Republic, which, as far as I understand it, would prefer to not take part in any kind of more critical test, in particular, with regard to crimes. You should also be exerting pressure on the blatant nuclear lobbyists from the United Kingdom, which brings us to the main topic.
Do not allow yourself to be influenced by the lobbyists in the Commission. Take a look at who really holds the power in important organisations such as the European Nuclear Safety Regulators Group (ENSREG) and the Western European Nuclear Regulators Association (WENRA). Keep an eye on Dominique Ristori, a Commission official who is invisibly but inextricably linked with the nuclear lobby, and on other Commission officials. It will be worth the effort if it enables you to achieve the objective that you say you want to achieve.
Most importantly, you can no longer be seen to be on the side of German industry and all the power companies whose names begin with E - EDF, E.ON and EnBW - in this discussion. You need to keep a critical distance from them. Austria, the country that is also your holiday destination, will give you the help you need.
(ES) Madam President, Commissioner, we have to be careful how debates develop. When the Commissioner is constantly being interrupted, there is then an avalanche of questions from other Members of the House, and it is very difficult for the debate to remain on the subject that is being examined and in relation to the points the Commissioner has raised, rather than other Members' wishes.
The first thing I want to say is that some Members of this House need to show a little humility and a little common sense, because they make it appear that they are the only ones that have ever thought about nuclear safety and the only ones who are worried about the future of their children and humanity.
The 58 reactors in France or those in the United Kingdom or those in many other countries do not mean that the French or others may be more stupid or less intelligent, or that the future of their children does not worry them, or that they have never thought about nuclear safety.
Ladies and gentlemen, nuclear safety is something that is being continually worked on in all nuclear plants in relation to every nuclear reactor. There are many top-quality professionals, not people sitting here spouting hot air, but rather people that have been working on these issues day in day out since the beginning.
Is a joint review of stress tests now required? I am completely in agreement, and I have to say that some of the people that are now talking about these issues refused to endorse this Parliament's joint resolution on this subject, which was supported by the majority of the groups in the House.
On that basis, a distinction must be made: we are talking about stress tests and not the abolition of nuclear energy. Those will be national debates and they will have to be carried out there.
This is why, speaking of stress tests, because some people do not want to talk about it, they only speak or discuss this in one debate or another with an undertone of eliminating nuclear energy, I have to say that Commissioner Oettinger has done an extraordinary job in a very short time. He has already agreed and carried out, in practice, a series of measures and tests that will show us the extent of the situation we are now in.
Therefore, Commissioner, congratulations, we cannot have anything other than appreciation for you in how you have acted.
(DE) Madam President, Mr Oettinger, the stress tests are necessary and also long overdue. It is surprising that they have not been carried out before. You should take the credit for the fact that all the nuclear power stations in the EU are finally going to be inspected.
However, we must admit that we are skating on very thin ice with these stress tests. You have rightly said that several countries were not prepared to take part in a European inspection procedure. Of course, there is the risk that the inspection will differ from country to country. Some will not want to include aircraft crashes and others will only open up a part of their plants for stress tests. You need to make sure that the tests are genuinely comprehensive.
It is also clear that you have not made a comprehensive evaluation. The area of human failure is incomplete. The risk now and in future is not that an aircraft will accidentally crash on a nuclear power plant, but that there will be targeted attacks on these plants from outside. That is precisely what is not being tested. I live on the border with France and Luxembourg and there are four nuclear power stations in Cattenom. We have been told that the fire service and the police are responsible for them. I imagine that al-Qaeda and other terrorists will almost die laughing when they find out that the fire service and the police are responsible for preventing the threat of terrorism. This really must be included in the stress test.
Finally, what will the consequences be if you find errors and weak points? There is the risk that we will not be able to do anything at a European level and that it will all come to nothing. Will some of the power plants really be shut down or modernised?
It is high time that the Euratom Treaty was revised. This situation, where we have no influence over the safety of nuclear power stations, cannot continue.
Madam President, certain Member States have jumped the gun on stress tests. As we have heard, the UK nuclear inspector, Dr Mike Weightman, published his interim report even before the stress tests had been agreed. Will the Commission insist that all Member States conduct the stress tests properly, and do not do their own lightweight version?
I am particularly concerned that the UK Government might go ahead with approving a whole new generation of nuclear power stations before the stress test procedure is concluded in June next year. Commissioner, do you agree that this would be unwise in terms of European nuclear safety? Will you make sure that information which cannot be disclosed publicly due to security concerns is at least shared in a secure forum, such as between national security services?
(CS) Madam President, Commissioner, the departure from nuclear energy that we have witnessed, for example, in Germany, is a politically flawed decision likely to have disastrous economic consequences, not only for Germany itself, but also for Central Europe, to say the very least. I am in no way criticising the German decision, as each Member State of the European Union has the right to set its own energy agenda with all the related economic, social and political consequences.
By the same token, I insist that my country, the Czech Republic, also has the right to determine for itself how it will produce electricity. One third of the Czech energy mix comprises power obtained from reliable nuclear plants. I believe that we will continue to strengthen our nuclear resources and that we will develop further nuclear power units in compliance with all of the critical safety and control parameters and requirements.
(The speaker agreed to take a blue-card question under Rule 149(8))
(DE) Madam President, I have a question for Mr Strejček. What do you say to the fact that as far as we know, the Czech Republic would prefer not to take part in serious stress tests and that it does not want to be involved in the question of criminal attacks? What is your own approach to the nuclear industry and what are your personal relationships with these lobby groups?
(CS) Madam President, at this point, I would first like to emphasise to my fellow Member that I have no contacts with this lobby group. Secondly, I am not aware of any statement by the Czech Government to the effect that Czech nuclear power plants are out of control, as reported by Commissioner Oettinger.
(FR) Madam President, Commissioner, you are not being attacked personally in this matter, Commissioner, but you must understand that we are extremely disappointed that the Commission has given in so easily to pressure from some Member States, and France in particular.
So we do indeed want to phase out nuclear power because we believe that this is the only way to eliminate the nuclear risk. In a country such as France, however, we also know that we will need 20 to 25 years to phase out nuclear power, and the latest studies giving the statistics on serious nuclear accidents predict that there will be an accident somewhere in the world within the next fifteen years.
We want to have real tests, and we cannot accept the fact that France has been successful in allowing the risky option to go forward. The tests do not predict airplane crashes, either over fuel ponds or over reactors. Neither do they predict terrorist attacks. We refuse to accept the fact that the tests applied at European level have become a communications exercise by a crisis unit for the nuclear industry, which Mr Sarkozy will showcase at the next G8 in order to sell even more European pressurised water reactors (PWRs). That is what we cannot accept, Commissioner.
(The speaker agreed to take a blue-card question under Rule 149(8))
(DE) Madam President, Mr Jadot, can you confirm that the joint resolution which we have drawn up on the subject of stress tests was initially signed by the chairs of your group, Mrs Harms and Mr Cohn-Bendit, who then opposed it in plenary, despite the fact that no major changes had been made? Do you also believe that this was not very helpful to Mr Oettinger who is committed to introducing more stringent stress tests?
(FR) Indeed, Mr Liese, this resolution was co-signed, and I would also like to respond to Mrs del Castillo Vera who said that the French public is in favour of nuclear energy. That is not true. All the surveys show that 77% of French people want to move away from nuclear energy, but in France we cannot have that debate.
(CS) Madam President, just three brief comments on the Commissioner's statement. First, I am in favour of the stress test methodology put forward by the Western European Nuclear Regulators Association. These tests assume a probabilistic approach, which the Commissioner has abandoned in favour of a more absolutist approach.
Secondly, I would like to point out that stress tests should be established in all areas where energy is produced, if this whole approach to public safety is to be credible. In energy production, the highest numbers of casualties have been reported in locations where dams have burst. In 1976, for example, 26 000 people died when a dam broke in China.
Thirdly, I would like to say that the Commissioner seems to have embarked on a green pilgrimage, but the Polish satirist, Jerzy Lec, notes that even if you do go on a pilgrimage, you will still be smelly and you will still have sweaty feet.
Madam President, I would like to say to the Commissioner that I trust in his sincere efforts to fight nuclear disasters and I trust his sensitivity and objectivity in providing Europe with a safety net against nuclear disasters.
I consider that stress tests should be undertaken not only within the European Union and neighbouring countries, but at a global level. This is a global issue. Hence, I welcome the comments made by the United Nations Secretary-General, Ban Ki-moon, who stated that he will convene a high-level meeting in Vienna on 24 June. I hope that the Commissioner will be there.
The UN Secretary-General has set out five points on nuclear safety and, from what I have seen, they tally with the rules the Commissioner brought to us and on which he briefed us as to how we should proceed. In Vienna, we have an international meeting, under the umbrella of the United Nations. Then, on 22 September, we will have a very high-level meeting on nuclear safety at the United Nations in New York.
In my opinion, that is how we can cope with this issue. Europe is not the only place or continent facing nuclear disasters, so let us face the issue with a global approach.
(DE) Madam President, Mr Oettinger, in the bank stress tests, as we know, the leeway given was so generous that almost all the institutions investigated were able to come out of the tests relatively well. Whenever a risk was suspected, a less thorough investigation was carried out, just to be on the safe side. We have to presume that things may not be very different in the case of the nuclear power stations. The nuclear stress tests have so far proved simply to be a placebo for the worried citizens of Europe. Apart from the fact that the tests, which have no consequences at the lowest level, are pure nonsense, it is doubtful whether even stringent test criteria would achieve the desired objective. The question always concerns the standards on which the tests will be based, as allegedly none of the 17 German reactors would be approved today, simply because the standards which applied when they were built do not meet current requirements. Critics are doubtful about whether even the brand new nuclear power stations like the European pressurised water reactors being constructed in France and Finland would meet the latest safety requirements. When you find out that some nuclear power plants cannot even withstand storms, all you can do is to call on everyone to work towards getting out of nuclear energy as soon as possible.
(LT) Madam President, firstly, I would like to thank you for the opportunity to discuss this important issue today, particularly as regards the European Union's neighbourhood.
Radioactive contamination is transboundary in nature. This was sorely felt after Chernobyl and Fukushima. The highest nuclear safety standards should therefore be legally binding and global, facilities everywhere should be equally safe, and the International Atomic Energy Agency (IAEA) should be strengthened.
Standards applied in the European Union are among the highest in the world. To achieve even greater security, we will carry out stress tests in nuclear power plants that are functioning, those that are planned and those that have been closed. However, if we want to be safe, identical criteria should be applied to facilities already existing or planned in the EU's neighbourhood (Russia, Belarus, Turkey, Armenia, Switzerland and Ukraine). As we consistently strive for this, we must speak with one voice.
At the moment, less than 100 km from the European Union's external border, near St Petersburg, a nuclear power plant with a Chernobyl-type reactor is still in operation. Russia is planning to build two new nuclear power plants even closer to the European Union's borders in Belarus and Kaliningrad. From the Lithuanian border, it will be possible to see the chimneys of one of these power plants just as clearly as we can we the tower of Strasbourg Cathedral from Parliament. Both projects have similar problems. Work has begun even before the environmental impact assessment is completed and, as yet, there has been no explanation of the criteria for choosing the construction site of either nuclear power plant, possible alternative sites have not been analysed and general evacuation plans have not been drawn up. There are plans for both nuclear power plants to have experimental reactors, the safety of which is impossible to evaluate, as they have not yet been in operation anywhere.
Generally speaking, Belarus is not ready to develop nuclear energy, and the Russian Government is not only failing to answer the questions put by neighbouring countries, but is ignoring its population's requests for consultations. For a second time, through the use of red tape, it is refusing to allow the registration of an initiative regarding a public referendum on the issue of nuclear power plant construction. One of the steps that might encourage the European Union's neighbours to comply with the highest safety standards would be for the whole of the Union to refuse to buy electricity produced while failing to respect these standards. We must not use EU citizens' money to support unsafe nuclear energy.
(FR) Madam President, Commissioner, unlike the French Government, I sincerely hope we will have a major public debate. We need comprehensive stress tests. Fukushima has shown that we must imagine the unimaginable. The method currently used fails to take into account risks such as terrorist attacks or plane crashes, and therefore does not meet this requirement. We need a transparent debate, because the choice whether to continue or stop must be based on broad public consensus that is informed but not bypassed by expert discussions. We need an independent debate in the presence of all parties, so as to avoid potential conflicts of interest and promote appeasement.
Finally, I am from Alsace and therefore know the extent to which the Fessenheim nuclear power plant concerns our German and Swiss neighbours. Instead of establishing full national control over these issues, why not at least encourage a sharing of expertise between our security agencies? Security would benefit, as would transparency and citizenship at European level.
(FR) Madam President, we actually have two questions facing us. The first is about the nuclear share in Europe. On this issue, I believe that in the coming year, we must have a transparent public debate within the Union and within the Member States concerned. The second question is about the tests that have brought us all here this morning.
I would like to mention to you, Commissioner, the four principles that I think we should keep for a genuine control mechanism. The first principle is that a control mechanism must be obligatory.
The second principle is that this control mechanism should be entrusted to an independent and impartial authority. I do not have much faith in self-regulation.
The third principle is that this mechanism should be binding. If the tests should ever give negative results for particular installations, then these tests should have a binding effect on Member States, which would then have no choice but to close those non-functioning installations.
The fourth point is that this mechanism must be transparent: the results must be put before public opinion. In this way, we will perhaps be able to bring about what Mrs Ek has called a European safety culture.
(PL) Madam President, nuclear safety issues - both in the Member States and in neighbouring countries - should be the object of the European Union's particular attention. Following the accident at the Fukushima nuclear power station in Japan, the Commission announced stress tests for similar facilities in the European Union. This was very good news and a very good decision. We are waiting for it to be implemented. In view of the safety needs of all the people of Europe, particular attention should be given to making the appropriate use of all available means in order to raise safety standards and eliminate potential threats from nuclear energy. It is not only power stations lying within the Member States which are a potential danger, but also those located in countries which are neighbours of the Union. It is also necessary to provide suitable motivation and support for the Member States to conduct thorough stress tests of the Union's power stations.
I would also like to underscore the profound need for additional investment, both in research into nuclear power and in other important research aimed at anticipating and combating accidents and their adverse effects in the future.
(DE) Madam President, Mr Oettinger, using the example of the Cattenom nuclear power station which threatens hundreds of thousands of people in Luxembourg and also in the German regions of the Saarland and Rhineland-Palatinate, I would like to explain why these watered-down stress tests will not do the job.
Cattenom is on the approach path to Luxembourg airport and it is precisely the consequences of a plane crashing on Cattenom which are not being investigated. After the first document was submitted by the European Nuclear Safety Regulators Group (ENSREG), you yourself tabled an amendment to have aircraft crashes included in the initiating events on page 4 of the document. This amendment, which was a good one, was blocked by France and the United Kingdom.
It disturbs us that you have fought for this and lost and that you have still not been able to admit that you have lost. That is dishonest and this is why we are critical of you. We must make it clearer that France and the United Kingdom are currently not cooperating over the things that we and you both want. We need to take an honest look at this issue.
Mr Liese, the German Christian Democratic Union/Christian Social Union did not support us on the famous resolution about the exit from nuclear power. Chancellor Merkel is rather braver than you are, at least on this occasion.
(PT) Madam President, Commissioner, I am directly addressing the proposal you have brought before Parliament today and I will tell you totally frankly that I think some of us are entitled to be disappointed with this proposal, because the proposal being tabled is not just weak but also has huge gaps.
I think this is a European issue, not a question of which Member States have nuclear industries and which do not: it is an issue for the whole of Europe, and Europe desperately needs good news. I must tell you, sincerely, that one of those items of good news is guaranteeing the public that we are taking care of their safety.
If these tests are carried out under the terms that you are presenting, Commissioner, whereby the first stage is undertaken by the stakeholders themselves, the second stage is carried out by the governments defending those stakeholders and the third stage is undertaken by partners, who are really stakeholders, I ask myself if the result will not be to say, in the end, that all nuclear plants are in good health and are to be recommended.
We know that it is not the case, and for this reason I very much hope there will be serious consequences and that we will be able to tell the public that we are taking care of their safety and not just pretending that we are.
(DE) Madam President, ladies and gentlemen, I would like to thank Mr Oettinger. He has struggled and he has achieved a great deal. The results are not perfect, but the accusations being made against Mr Oettinger today apply above all to us. We must be self-critical and admit that we did not manage to adopt the resolution. Parts of my group were also not in a position to vote in favour, which is regrettable. However, the accusations also apply to the Group of the Greens/European Free Alliance and to the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament who first of all signed the resolution and then ultimately failed to support it in plenary. This made Mr Oettinger's life difficult in his struggle with the Member States to introduce more stringent stress tests.
This is the first step, but we must go further. We need to amend the directive. Mr Oettinger, we will support you in ensuring that in future, it is made legally binding. We need to extend it to cover our neighbouring countries. I fully support what Mrs Morkūnaitė-Mikulėnienhas said.
Germany has been mentioned several times and, of course, we will have to live with the criticism. However, I would like to point out that 13 EU Member States are already functioning without nuclear energy, including countries with successful economies such as Austria and Denmark, so we must be able to accept this possibility in Germany. I would also like to say that Chancellor Merkel gave a government policy statement today in the German parliament and highlighted once again that we must at least make joint progress in the areas we agree on in Europe. For example, she specifically mentioned energy efficiency.
I would like to give Mr Oettinger my support and encourage him to submit an ambitious proposal on the subject of energy efficiency in two weeks. I am very happy with the parts that we already know about, which are a mix of incentives and obligations for those affected. I do not like the fact that the Member States are supposed to set their own goals. We need the Commission to come up with a target, either mandatory or in the form of a guideline. Please introduce a target and then we will have a very good proposal.
(NL) Madam President, whether you are in favour of nuclear power or, like me, are an ardent supporter of a nuclear-free Europe, all of us should nonetheless be in favour of safety. In this respect, my fellow Members from the European People's Party (Christian Democrats) who are preaching modesty are missing the point just a bit. If Fukushima has taught us anything, then it is, more than anything else, that we are unprepared for disasters, that we are unprepared for all sorts of things which could happen tomorrow and which, if they did, would have the gravest possible consequences. For this reason, Commissioner, I am not interested in how many compliments or objections you are going to receive here, at this time.
What I am interested in are results. We are worried, extremely worried, because the worst thing that could happen is that we carry out stress tests in the near future and get the kinds of results which will provide the perfect excuse for many of the operators of very old power plants, including those in the area where I live, to keep them in operation even longer, instead of closing them.
I have two questions. How are you going to ensure that the independence of these stress tests really is guaranteed? Secondly, how will you ensure that the results actually will lead to the closure of the oldest nuclear power plants?
(FR) Madam President, Commissioner, we can only thank and congratulate you for having taken this initiative. Unfortunately, I share the view of those who are particularly disappointed with the result, which represents a victory for the operators of nuclear facilities, for the safety authorities who have covered up what has been done for thirty years, and for the Member States who do not want to reconsider the choices that they have made, not just to keep nuclear power, but also the choices in relation to risk evaluation.
Commissioner, we must deal with the underlying problem and look again at Euratom, as you have said. That is, we must review the question of how free the Member States are to block everything, as France has clearly done.
We must look again at the unacceptable issues in relation to responsibility - because, if the rules of ordinary law concerning responsibility were applied, we would not have these problems. We must also look again at the application of rules of ordinary law concerning the right of European citizens to information, which, under present conditions, the system that has been introduced clearly does not safeguard.
(FI) Madam President, ladies and gentlemen, many fellow Members have already mentioned the drawbacks with stress tests: the fact that too much relies on their voluntary nature and, not least, how reactors would stand up to terrorist attacks. My fellow Member, Mrs Morkūnaitė-Mikulėnienė, mentioned one reason why the weaknesses of stress tests are very regrettable. Close to St Petersburg, and 200 kilometres from Helsinki and Tallinn, are four Chernobyl-type reactors which threaten the safety of hundreds and thousands of EU citizens.
Commissioner Oettinger, you are discussing something else. Commissioner Oettinger, would you please listen. Herr Kommissar Oettinger, ich bitte Ihnen ... Commissioner Oettinger, please answer this: if Russia agrees to carry out stress tests on their nuclear plants with reference to the criteria that I am now pushing for, do you believe that it will actually improve our safety, given that there are several Chernobyl-type reactors close to the EU's borders?
(SL) Madam President, may I say, Commissioner, you have achieved a great deal. In a very short time, you have managed to draw up a very detailed specification of the stress tests and brokered an agreement between the European Commission and the 27 regulatory bodies of the Member States.
Safety limits, which, on this occasion, exceed the limits of any hypothetical accident, will be reassessed by the Member States. That is an important piece of added value and an additional requirement. Some members have been critical about the human factor not having been assessed or properly taken into account. I have to say that I have personally read closely the specification of these stress tests and am pleased that the tests cover, not just technology, but the human factor and organisational aspects as well.
With this, we have taken a great step forward towards making the safety standards of the European Union uniform and I think that we should look for other ways to go even further; where and how can we take another major step in order to enhance EU powers in this area? In that respect, I expect the European Commission to come up with a proposal.
In the interests of greater confidence, international inspections of the tests carried out will be undertaken and that is where I have a question. I wonder whether the group of seven people will be so made up as to consist of representatives of the European Commission and of the regulatory bodies, or will it also include independent experts? If so, I would be interested to know on what basis they will be selected.
I have two more questions. Firstly, will these tests have to be carried out by German nuclear plants which have been shut down? Secondly, what will be the consequences of the closure of German nuclear power plants for the internal European energy market?
As regards the Nuclear Waste Directive, I would say that we will have more opportunities than you have mentioned in your speech to discuss it next time, and I hope that the European Commission will take into account the proposals of the European Parliament because, in the Committee on Industry, Research and Energy, we have voted for several stronger proposals than were originally proposed by the European Commission?.
Madam President, threats to EU nuclear power plants, if they are real, are a question of life and death for thousands of people. Even small nations must be prepared for the most severe circumstances, including terrorist attacks and airplane crashes. How would the citizens of major EU countries feel if a non-democratic country built an insufficiently tested nuclear power plant close to Brussels, Berlin, Paris or London, without consulting its public or sharing reliable information with its neighbouring countries?
Lithuania is currently facing such a situation. In close proximity to Vilnius, Belarus - with a total absence of transparency - is beginning to construct a nuclear plant. It is vitally important that the EU, with the support of international organisations, extends the practice of nuclear plant stress testing around the world, and especially to its external borders.
(FR) Madam President, for my part, I would like to congratulate Commissioner Oettinger for his determination - which has been unfaltering from the start - on the difficult subject of nuclear safety, given that competences on this matter largely belong to the Member States.
As has already been said, our first demand is obviously the revision of this Euratom Treaty, which has remained virtually unchanged since it was first drawn up. Admittedly, the audit of the 143 nuclear reactors in Europe will, in the end, only relate to the 'Fukushima' scenario, and you have clearly set the limits for this, Commissioner. That is already a first victory; in any event, it represents a real break from the culture of secrecy that has characterised this sector for more than forty years now.
The nuclear industry, more than others, must understand that transparency is crucial for all these issues concerning safety - you definitely repeated the word more than ten times, Commissioner - as is the independence of both the operators and the state supervisory authorities, with the appointment of independent experts, and we are still not satisfied on this matter.
(DE) Madam President, the Austrian people voted with a clear majority against nuclear power and this sends a clear message to our politicians. I would like to mention that Mr Palacio has already made a great effort to give Europe more room for manoeuvre in this area. Mr Piebalgs' nuclear safety directive was also successful. I hope that we will soon have a new nuclear safety directive which is binding and which lays down the inspection procedures and the standards.
We should be evaluating which of the International Atomic Energy Agency (IAEA) standards are available to us and which can be incorporated into EU law in a legally binding way. Of course, one-off stress tests are not enough. In future, there must be a series of stress tests so that dangerous nuclear power plants can be shut down immediately. In order to achieve this, we need an EU regulator who has joint powers with the national regulators and who is entitled to disconnect from the grid any power stations which fail to meet these standards.
I can only endorse what has already been said today. The Euratom Treaty must be revised. We must call on the Heads of State or Government to ensure that this becomes a joint European issue in the Council. It must not be the case as it has generally been in the past in the Council that the nuclear working group opposes anything which comes out of Europe.
Most importantly, we need research within the European Atomic Energy Community (Euratom) into the decommissioning of nuclear power plants. We also need research into final storage and we should be focusing on protection, safety, training and inspections. We must introduce the clearing house model that is currently in front of us into European legislation. Mr Oettinger, you can rely on the support of this House in this respect.
(HU) Madam President, Commissioner, governments cannot deal with a more important task today than elaborating methods to deal with events occurring with low probability, for instance, the breakdown of cooling water or electric supply, and I agree with Mr Rübig in that this should not be a single event, but should be executed over a longer period of time and on a regular basis. I also agree that we should extend this stress test in neighbouring countries, the countries east of our borders. This is why I ask the Commission to consider the possibility of how to execute a stress test in the context of the Eastern partnership.
And finally, Commissioner, protection against cyber attacks and terrorist attacks has to be established in all sectoral policies of the European Union where cross-border emission of hazardous materials may occur. The incumbent Hungarian Government failed the stress test you envision, Commissioner, because it has repeatedly impeded the construction of the NATO radar facility, which would have provided greater protection for the Paks nuclear power plant against aircraft attacks than the protection we have today, for the past seven years.
(NL) Madam President, Commissioner, it is vital that we set the bar high with these stress tests and that the tests are actually conducted according to the same criteria across the whole of Europe. After all, many nuclear power plants are situated close to national borders, as we know, and also in very densely populated areas. The fact that we are going to have an independent and objective European inspection of every nuclear plant is a very positive thing because this will strengthen the European energy policy. Therefore, full marks to you, Commissioner.
All European citizens have the right to know whether or not those nuclear power plants are actually safe. If acts of terrorism and cyber attacks are not going to be covered by the stress tests, then so be it. You have explained why that is the case and we can understand that. However, that obviously should not exempt the European Commission from its duty to continue badgering Member States about this and to maintain pressure on the national security services so that these services actually investigate whether the plants are going to be prepared for those risks, too.
Of course, the credibility of these tests will stand or fall on the implementation of the results. We will have to take into account the probability that some of the 143 nuclear power plants in Europe will not pass these tests, that the weakest will go to the wall and that several plants will perhaps have to close. Then, naturally, a unique moment of opportunity for us to switch to renewable sources of energy will present itself. It is clear, as Mr Leinen said a little while ago, that at that moment, a solution will primarily present itself at a European level. It is also clear that we should opt for joint European investments, coordinated investments, and for joint European financing through project bonds. We are counting on you to take the lead at that moment, in this new step towards the development of that European energy policy. Thank you and good luck.
(NL) Madam President, Commissioner, you have received both compliments and criticism today. I am going to give you a pat on the back, too, but I am also going to give you a slap on the wrists. I am happy with the European stress tests, which will be applied in exactly the same way throughout the EU. They were badly needed.
The only thing that worries me is this false sense of security. We should not be attesting to the safety of nuclear power plants: we have to investigate what exactly the risks are and not give people a false sense of security. We need independent supervision across the EU and we have to have an independent regulator. At present, we have no such regulator. We have now created an additional layer, but can you tell us whether we are eventually going to get an additional independent regulator, whose assessment will be supplemented by a second scientific opinion?
I agree with my fellow Members, Belet and Leinen, that this matter should no longer fall under the Euratom Treaty. Our citizens are entitled to maximum security and it is time we removed this aspect from the Euratom Treaty. Are you going to start that debate?
There is, then, one matter which has not received enough attention: what are you going to do about the recommendations of the International Atomic Energy Agency in response to the Fukushima disaster? Are you possibly going to adjust the stress test? Can you say what will happen in the event of the stress test potentially having a negative outcome?
I am really very disappointed about what has happened to our resolution and I very much regret that we have allowed ourselves to be carried away by our emotions. Safety should always come first, surely?
(FR) Madam President, this debate got off to a bad start, with the good guys, the anti-nuclear people, on one side, and the bad guys, those who still support nuclear power, on the other. I would nevertheless point out again that nuclear power is part of the energy mix that we here in this Parliament wanted and hoped for.
Next, I would like to complain a bit about this debate, with its appeals to collective fear. This is regrettable when we are dealing with a subject as important as this one. It is true that nuclear power stations can, in certain cases, pose risks, but I am quite shocked because there is a certain mistrust here in this Parliament of staff who work in nuclear power stations on a daily basis and who ensure the safety of our nuclear power from day to day.
I would ask you to be responsible, therefore. We know that there is a desire in the European Union to ensure the security of our power stations from day to day. I would also like to add that we know perfectly well that flying over nuclear power stations is prohibited - at least, in France - and that there is no nuclear power station in France which is further than 25 km from an air base, with the air bases being responsible for monitoring the air space above nuclear power stations.
So yes, Commissioner, we agree with you. We are in agreement on these tests. Congratulations, you have got them. These tests are essential, because we have to make sure that our populations regain confidence in our nuclear power stations. These tests are essential; they must take place in a spirit of complete independence so that this confidence can be regained. We can also see, however, that confidentiality is necessary in certain cases. When it comes to combating terrorism, we cannot conceive of a Member State revealing strategic plans for combating terrorism in advance.
So, let us take some responsibility. Let us have confidence in our Commissioner, and I am convinced that we will have tests which are rigorous and which are capable of reassuring us.
Madam President, like other colleagues, I believe that safety must come first. However, I also believe that nuclear power should be part of our future energy mix. It is low carbon and it can provide a secure supply. For example, it will mean that prosperous European countries will not have to import energy from less prosperous countries, with all the problems that that can bring.
It is also supported by communities like Anglesey in North Wales, who already have a nuclear power station.
However, like all other colleagues, I also support stress tests - as does the UK - and I think all Member States should give their commitment to those stress tests. They should also be done quickly, they should cover all eventualities and they should cover both nuclear plants and other facilities within the fuel cycle.
This is such an important issue for us all. I believe Europe needs nuclear power, but it needs safe nuclear power.
(PL) Madam President, following the Fukushima disaster, society has become increasingly worried about the safety of nuclear power plants in Europe. This is understandable. The information reaching us from Japan is, at times, horrific and terrifying, and shows that serious contamination of the country has occurred. None of us would like this to be repeated in Europe, just as no one would like a repeat of Chernobyl. On the contrary, to put society's fears at ease, it is all the more necessary to do everything to guarantee the safety of nuclear energy in Europe. This is why the stress tests are so important. However, it is also important that they be carried out very thoroughly, to guarantee objectivity and to provide credibility and the certainty that their conduct will allow the anticipation of emergency situations and crises, which can happen just the same in Europe as they have done in Japan. We must do everything to make Europe safe and restore confidence in this source of energy. However, we should also remember other energy sources, such as the unconventional shale gas, for example.
(PL) Madam President, for many years, nuclear power was considered to be the energy of the future - green, efficient, non-polluting. The tragedies in Chernobyl and, recently, in Fukushima, have shown the other side of the coin. However, our objective today cannot be - as the Left would like - to conduct stress tests only so that with a biased interpretation of their results, there will be a pretext for giving up nuclear energy in Europe. Today, our objective must be to improve the safety of nuclear power plants, calm public opinion and change the negative image of nuclear power in Europe. This should be our priority today. Therefore, I do not understand the voices of the Left which are talking about another tax on nuclear energy and the ultimate abandonment of this type of energy source. That route, at a time when there is a lack of alternative sources, will lead to jumps in electricity prices. Today, Europe needs revision of the law on nuclear energy in the areas of the responsibilities of Member States, establishment of common rules and optimisation of safety standards in the Union. The stress tests must answer our questions about safety and take account of all possible forms of danger, from terrorist attacks to power cuts.
Madam President, I would like to say to the Commissioner that today, the European Union is changing its internal policy regarding nuclear safety but, at the same time, we are beginning work on external energy policy. At one point in the future, these policies should be merged.
The nuclear stress tests should not only help the Commission revise the safety directive, but should also be included in the Commission report on the external dimension of energy policy which will soon be published. Stress tests and energy safety should form a crucial part of our energy dialogue with third countries. We need to ensure that new plants in Kaliningrad and Belarus are subject to the same standards and tests as such facilities in the European Union, especially now that Russia wants to invest in nuclear power plants.
(LT) Madam President, safeguarding nuclear safety is an issue relevant for all countries, whether they have nuclear power plants or not. Of course, we can express indignation over what has happened in the past, but today, it is clear that we must move forward. Commissioner, it is really commendable that, following the Fukushima accident, you responded promptly and initiated the idea of testing nuclear power plants and it is also good that the Member States have agreed to carry out these tests. However, there is no system at all concerning the construction of new nuclear power plants close to the European Union's borders, as has already been mentioned several times when discussing the construction of the Kaliningrad and Belarusian nuclear power plants. I therefore believe that we must initiate and adopt appropriate legislation, as a matter of urgency, which would ensure systematic, binding procedures, based on clear principles, for the construction and operation of nuclear power plants. We would then have objective information about the possible threat and might hope to avoid it.
(FR) Madam President, Commissioner, I would like to point out to you that, at its international meeting in Kiev on the 25th anniversary of Chernobyl, the Institut de radioprotection et de sûreté nucléaire stated that a serious accident would take place in Europe within twenty years, hence the importance of the stress tests and of enhancing the security and safety of reactors.
We are faced, however, with ageing power plants and the practice of subcontracting. 80% of those who work in the nuclear industry are subcontractors. Furthermore, we are familiar with the geostrategy of terrorist risks. When we look at these stress tests as they relate to France, they become 'relaxation tests'.
Commissioner, congratulations for introducing these stress tests, but you should step in to show your disagreement with the position taken by certain Member States, including the United Kingdom and France. This would provide a clear statement that this cannot be a national issue, but must be a European issue, the aim being to ensure the safety of European citizens.
(SK) Madam President, I would like to begin by expressing my appreciation for the way that the European Commission, in launching a transparent review of all 143 nuclear power plants in the European Union, has acted swiftly to assuage Europeans' concerns that the large number of nuclear power plants throughout Europe could be a risk to them.
Ladies and gentlemen, we need to understand that these stress tests are just the beginning of an extensive dialogue on this issue, because only after evaluating the tests will we be able to see the true state of the nuclear power sector in Europe. I am confident that the data from the stress tests will prepare us for a new round of talks on this issue, where we will discuss a new safety policy for the European Union in this field. Today, then, rather than cast doubt on the Commission's efforts to review the security risks of our nuclear power plants, let us try to gather as much objective information about their actual condition as we can. This will help us in our future decision making on nuclear safety in Europe.
Member of the Commission. - (DE) Madam President, honourable Members, I will be happy to discuss your main comments and proposals relating to the stress tests that will be carried out over the next few months. First of all, however, if you are concerned that a watered-down stress test will turn into a seal of approval without the necessary objectivity, I can assure you that I will do everything possible during the months to come, together with my offices, to ensure that this assumption is unfounded.
(Applause)
This is currently a concern which I completely understand, but some Members also have prejudices. I would like to ask you not to judge any of the nuclear power stations and also not to judge me and my work until after the stress tests have been completed. That is my offer to everyone, including Mrs Harms and Mr Turmes, and I am prepared to take a critical and transparent approach to the next steps in the process.
Secondly, if we assume that the outcome of the stress tests will not be a placebo and that the seal of approval will not be handed out randomly, but instead that the tests will be constructive, critical and objective, then I believe that these stress tests will bring many benefits and that the alternative, not carrying out any stress tests, would be a worse solution.
(Applause)
We have had some tough negotiations. The first draft did not fulfil my requirements. However, the version that was signed largely meets the expectations of the citizens, who are legitimately concerned about high levels of safety in Europe. I would like to explain once again, Mr Turmes, that if I had not signed the revised and, in my opinion, positive version of the test criteria, we would now have nothing. As the saying goes, a bird in the hand is worth two in the bush.
My second point is that you can expect me to be thorough and objective, but I have noticed a few things. One was the speech by a Member from the United Kingdom of the Group of the Alliance of Liberals and Democrats for Europe whose party is part of the coalition government in the UK. This party was opposed to nuclear power before the elections and supported it afterwards and this is the person who is criticising my thoroughness when it comes to the stress tests. I can only say that this speech would have been more appropriate at the party conference in London than it was here in Strasbourg.
Another speech comes to mind. The Spanish Government did not give me any visible support on the subject of the thorough stress tests. For this reason, a speech by a Member who belongs to the party which is in government in Spain is also not very helpful.
That also applies to the group to which I belong, the Group of the European People's Party (Christian Democrats). Some of the speeches made on behalf of the groups unfortunately demonstrate how unsuccessful the representatives of the groups have so far been within their own parties in their own home countries in achieving their objectives. In sporting terms, I am interested in what will appear on this subject in the election manifesto of the French socialist party. I am very interested in who the candidate will be and what the manifesto will look like. However, the Parliament here in Strasbourg cannot control matters which fall within the remit of the nation states.
To get to the heart of the matter, the energy mix remains a matter for the national governments and parliaments. We may welcome this or we may regret it. As a democrat, I have to accept it. The fact that independent teams are now, for the first time, monitoring the national nuclear regulators and that the monitors are being monitored is, in my opinion, an historic step forwards in the interest of the common safety of the citizens of Europe.
Mr Turmes, aircraft crashes are covered by the stress tests. The consequences of an aircraft crashing onto a nuclear power station are specifically included in the test criteria and, therefore, form part of the investigation in the third stage. I will be happy to show you. Mr Turmes, if every Member of this House were as noisy as you are, there would be chaos in the Chamber. Only one person can get away with this. I will be happy to talk about this afterwards. Aircraft crashes do form part of the investigation because the impact of a crash on the safety of nuclear power plants is specifically covered in the criteria.
My next point is that I have been accused of concealing the voluntary nature of the tests. Exactly the opposite is true. From the first meeting in committee onwards, I have always emphasised that the stress test is voluntary. However, we have persuaded every Member State to take part. All 14 Member States have voluntarily opted to become involved, which is a big success for the European Parliament.
What will happen at the end? I would like to make it quite clear that I am relying on the power of facts. If there are serious problems with a particular nuclear power station, the citizens of Europe and of the relevant Member State will call for the necessary measures to be taken. This is what I believe and this is why transparency, thoroughness and objectivity are so important. I am determined to promote this over the next few months. The proposal to revise the Euratom Treaty is wonderful. However, the Euratom Treaty is primary law and, therefore, is not the concern of the Commission but of the Member States. A change to the Euratom Treaty requires unanimity. I can only say to anyone who has good proposals to make on this subject: do you really believe, given the variety of opinions and moods and the supporters and opponents of nuclear power, that we would be likely to achieve unanimity about the continuation of the Euratom Treaty? I do not believe that it is very likely. For this reason, I am in favour of taking a realistic approach and making the best we can out of the Treaty that we have.
The next question concerns the independence of the test. The peer review during the third stage, which is the main part of the test, involves a team with seven external members. It has been specifically stated that the team can include experts from third countries. It also involves the Commission. You can rely on me to make sure that the Commission officials do not bring any preconceptions or prejudices with them and do their work thoroughly and objectively. To assume otherwise would be unfair to our officials. This is why I will be standing up for my officials during this process.
Then there is the question of Belarus and Russia. The fact is that our authority, yours here in Parliament and ours in the Commission, is unfortunately very limited in Minsk. We simply have to accept that. Perhaps we will come up with some ideas about how we can get the government there back on track. However, at the moment we simply have to accept that the government in power in Minsk has no policies, no transparency, no democracy and no concept of safety. For this reason, we can only call on the government to change. We cannot do any more.
We have a much better partnership with Russia. The subject of safety tests for nuclear power stations will play a central role in our discussions with our partners in Russia over the next few weeks. A question was asked about Kaliningrad. My message to the Members from the Baltic States and from Poland is as follows: we can only apply our strictest technical specifications to the nuclear power station which is being planned and which will be built in Kaliningrad if we allow the electricity from this power station to be sold on the European market.
However, if we do not accept the electricity and an electricity exchange is not possible, because we are planning our own nuclear power stations in the Baltic States, we will have less control over the technology used in Kaliningrad than if we had an open electricity market. I will be happy to have more in-depth discussions on this subject.
Finally, please believe me when I say that I will not allow a watered-down stress test to take place. However, please accept, on the other hand, the fact that the stress test does not include an automatic mechanism for shutting down a power station simply because you have not been successful with your programmes in your Member States.
(Applause)
The debate is closed.
Written statements (Rule 149)
After what happened in Japan recently, it is crucial that stress tests be carried out on European nuclear plants to assess health standards and risks, avoid potential disasters and alleviate public concern. It is a major concern for the people of Ireland that no stress test will be done in Sellafield, which is located just a few hundred kilometres from the coast of Ireland. There is a significant risk to Ireland from those nuclear plants on the British coast. Sellafield is the best-known station and that is where there was a significant leakage a little while ago, in 2005. The response of the British authorities was that an exemption applies in the case of Sellafield because power is no longer being generated there. That is of little comfort to those in Ireland who will suffer greatly in the event of an accident. The Sellafield station is very close to Ireland and there have been many accidents there to date, and therefore I am asking the Commission to put pressure on the British authorities to stress-test the station because it continues to be a risk to the people of Ireland.
in writing. - (LV) After the nuclear accident at Fukushima, EU Member States collectively agreed that the European Union must conduct stress tests on nuclear plants, and asked the entire world to do so as well. We still do not have any news regarding whether such tests will be conducted on those reactors operating in other European nations that are not EU Member States. The safety of reactors located in these states directly affects the safety of European citizens. Our citizens are justifiably concerned whether the Union will be able to ensure the safety of new nuclear power plants that are being built, or are scheduled to be built, in the direct vicinity of EU Member States, such as those in Grodno (Belarus), and in the Russian Kaliningrad region. Neither Russia nor Belarus have conducted environmental impact assessments on these power plants in accordance with generally accepted international standards, as called for in the Espoo convention, to which all EU Member States are signatories. I believe that the construction of these nuclear power plants next to the borders of the EU can pose a threat not only to EU Member States, but also to the entire continent of Europe. This should be a matter of concern for the entire EU. The European Commission must pay due attention to this issue and must actively work to ensure safety. We must ensure that Russia and Belarus adhere to international standards and cooperate with international experts in all the phases of nuclear power plant planning, construction and operation.
in writing. - (FI) Here, we are discussing stress tests for nuclear power plants because of Fukushima. I recall the part-session in April, at which some Members seemed to lose all sense of proportion right after the accident. Some associated the thousands of victims of the tsunami with the damage to the nuclear power plant. People in the House wondered if the thousands of victims were not enough. They asked how many nuclear accidents would it actually take before there was sufficient evidence. I could not believe my ears.
Even now, there are no actual victims who have died from radiation at Fukushima. Despite the fact that Japan suffered one of the biggest ever earthquakes recorded, followed by one of the biggest tsunamis that has ever occurred, even though they were not prepared for them, even though they had not even carried out the improvements suggested, even though nothing had been done to ensure that there would be a supply of power in the event of emergencies, and even though the Japanese made other mistakes right at the start, there were few personal injuries.
There is no doubt, of course, that the accident at Fukushima was a catastrophe. It should not have happened. There are likely to be fatalities, but they will be nothing compared to the fatalities due to coal power, for example. In Europe, airborne fine particles due to energy consumption now kill around 300 000 people each year. It is therefore paradoxical that the Fukushima accident will lead to tens of thousands of indirect victims. They will die prematurely because Europe will give up using nuclear power and replace it with fossil energy. Air quality will worsen, which will increase the incidence of cardiovascular disease and threaten the lives of asthma sufferers. The real killer behind the Fukushima disaster is therefore coal, to which they are now switching in Germany, for example.
The European Commission must include neighbouring states as well when carrying out the stress tests, applying to them the same test criteria established at EU level and taking into account the cross-border nature of the possible effects of nuclear energy. Romania is already in the process of carrying out the stress tests. In assessing them, we are interested in consideration being given to the specific nature of the nuclear technology used in Romania, compared with the nuclear technologies used in the EU. This is why I think that the following points should be borne in mind when carrying out and assessing the stress tests:
the tests being applied should take into account the nuclear technology used at the power plant, which may include special characteristics that it has, without having to use test 'templates';
the stress tests should be evaluated on technical grounds and not on political grounds or grounds which leave room for speculation;
the independent peer review team should also include the national regulatory authority, along with representatives from the neighbouring countries, with a view to exchanging experience on emergency plans.
in writing. - (LT) No one is arguing that the consequences of the disaster in the nuclear power plant will be long-lasting, both for the environment and people, and do not stop at the border. Three months have already passed since the disaster in Japan, and we still do not know how all of the issues will be addressed. The European Commission reacted to this disaster in a rapid and adequate manner, proposing stress tests for all nuclear power plants and striving for more stringent nuclear safety standards. Meanwhile, regular audits would strengthen nuclear safety and residents' confidence in nuclear energy. However, we can now see that stress tests will be difficult to implement even within the EU, although everyone understands the importance of and need for such tests. Furthermore, we cannot simply focus on nuclear safety in the EU. If the current nuclear power plant projects in Kaliningrad and Astravo on the EU border are implemented without complying with the highest international safety requirements, they will pose a threat not just to the neighbouring Baltic countries but to the whole of Europe, which is relatively near. The European Commission has confirmed on several occasions that some neighbouring countries - Ukraine, Russia, Sweden and Turkey - are ready to join the European stress test programme, but it is still unclear what specific action the Commission intends to take to bring about cooperation, and how the situation will pan out with regard to Belarus.
Germany's recent decision to phase out nuclear power by 2022 marks a new stage in the fundamental rethinking currently taking place in Europe concerning its energy independence and the possible alternatives to nuclear power.
However, nuclear power remains an important component of electricity provision in many European countries. The security of nuclear power stations and installations must be at the heart of the Member States' concerns. Furthermore, nuclear safety tests must not take place exclusively in European power stations, but should also be implemented in every country that produces nuclear power.
The effects of a nuclear disaster often cross national boundaries. With this in mind, I am pleased that, in Paris two days ago, there was agreement on the need for all countries using nuclear installations to implement safety audits in order to assess their capacity to withstand incidents which, up till now, have been considered 'unlikely'.
Finally, I congratulate Commissioner Oettinger for finding a consensus on the criteria and the practical details of implementing the stress tests for nuclear installations, which will enable us to ensure the highest safety levels in the world.